                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION



COUNTY OF HARDIN,

               Plaintiff,

      vs.

ENDO HEALTH SOLUTIONS, INC., et al.                     Case No. 4:19-cv-0114

                Defendants.



       PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND


       Plaintiff COUNTY OF HARDIN respectfully requests that this Court reconsider its Order

of February 12, 2019, denying Plaintiff’s Motion to Remand (Dkt. #8) pursuant to Federal Rule of

Civil Procedure 54(b). Defendants Endo Health Solutions, Inc. and Endo Pharmaceuticals, Inc.

(collectively, “Endo”), as the removing parties, have the burden of establishing diversity

jurisdiction given that they invoked federal jurisdiction by removing Plaintiff’s state court case.

Because Endo failed to prove complete diversity of citizenship, the case should be remanded.

                                            BACKGROUND

       County of Hardin filed its Original Petition on December 7, 2018 in the 88th Judicial

District Court of Hardin County, Texas. Endo received service of the Petition on December 10,

2018. On January 4, 2019, the case was transferred as a tag-along to the Texas Opioid MDL in the

152nd Judicial District Court of Harris County. Endo filed notice of removal on January 11, 2019,

asserting complete diversity of citizenship. (Doc. #1.) Plaintiff filed a Motion to Remand on

January 18, 2018. (Doc. #4.) Endo filed its opposition to Plaintiff’s motion to remand on February



PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 1
8, 2019. (Doc. #6.) On February 12, 2019, the Court denied Plaintiff’s Motion before Plaintiff was

able to file its reply pursuant to Local Rule 7.4. (Doc. #8.)

         In the Notice of Removal, Endo stated that Purdue Pharma L.P. is a limited partnership

organized under the laws of Delaware, none of whose partners are citizens of Texas. (Doc. #1 at

¶12.) Endo asserted that a trustee in the ownership chain of Purdue Pharma L.P. had moved from

Texas to Florida, thereby creating complete diversity of citizenship. (Id. at ¶13.) Endo’s response

to Plaintiff’s motion to remand likewise focused on the citizenship of the single trustee, Dr.

Richard Sackler.

                                          LEGAL AUTHORITY

         An order denying remand is not a final order. Bender v. Pennsylvania Co., 148 U.S. 502,

13 S. Ct. 640, 37 L. Ed. 537; Arthur v. Edmunds, 66 F.2d 21 (5th Cir. 1933). A litigant generally

may raise a court's lack of subject-matter jurisdiction at any time in the same civil action. Kontrick

v. Ryan, 540 U.S. 443, 455, 124 S. Ct. 906, 915 (2004) (citing Mansfield, C. & L. M. R.

Co. v. Swan,111 U.S. 379, 382, 28 L. Ed. 462, 4 S. Ct. 510 (1884) (challenge to a federal court's

subject-matter jurisdiction may be made at any stage of the proceedings, and the court should raise

the question sua sponte); Capron v. Van Noorden, 6 U.S. 126, 2 Cranch 126, 127, 2 L. Ed. 229

(1804)(judgment loser successfully raised lack of diversity jurisdiction for the first time before the

Supreme Court); Fed. Rule Civ. Proc. 12(h)(3)("Whenever it appears by suggestion of the parties

or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the

action.")). Plaintiff requests the Court reconsider its denial of remand pursuant to Federal Rule

54(b).




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 2
                                                  ARGUMENT

          “It is well-settled that the removing party bears the burden of showing that the removal was

proper.” Ruiseco v. Corpus Christi Hous. Auth., Civil Action No. C-06-423, 2006 U.S. Dist.

LEXIS 82521, at *6 (S.D. Tex. 2006) (citing Frank v. Bear Stearns & Co., 128 F.3d 919, 921-22

(5th Cir. 1997)). As party seeking removal, Endo bore the burden of establishing federal

jurisdiction exists and that removal was proper. Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 723 (5th Cir. 2002). Any ambiguities are construed against removal because the removal

statute should be strictly construed in favor of remand. Id. Endo asserted that federal jurisdiction

lies because there is a complete diversity of citizenship—or all persons on one side of the

controversy are citizens of different states than all persons on the other side. 1 Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008). If Endo failed to meet its burden of establishing

complete diversity, a federal court “cannot presume the existence of federal jurisdiction” but

instead “must presume that a suit lies outside [the court’s] limited jurisdiction.” Howrey v. Allstate

Ins. Co., 243 F.3d 912, 916, 919 (5th Cir. 2001).

          A partnership is a citizen of every state in which its partners are citizens. See Americold

Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016). Where a partnership’s partners

are themselves partnerships, the diversity analysis requires an evaluation of the citizenship of each

entity in the ownership chain. Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir. 2009)

(finding that diversity jurisdiction existed after tracing [the parties’] “citizenships down the various

organizational layers where necessary . . . .”). Endo failed to prove the citizenship of each

component of the ownership chain of Purdue Pharma L.P.




1
    The parties did not dispute that the amount in controversy exceeds the $75,000 required minimum.

PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 3
        “[T]he ‘appropriate tests for citizenship’ involve ‘tracing [entities'] citizenships down the

various organizational layers where necessary . . . .’" Alphonse v. Arch Bay Holdings, L.L.C., 618

F. App'x 765, 768 (5th Cir. 2015) (quoting Mullins, 564 F.3d at 397). The Fifth Circuit demands

strict adherence to the rule that “citizenship must be ‘distinctly and affirmatively alleged.’”

Howrey, 243 F.3d at 919.

       Dr. Sackler is “a trustee of a Connecticut trust that has a limited partnership interest in

Rosebay, Medical Company L.P.—a company up the chain of ownership for Defendant Purdue

Pharma L.P.” (Doc. #6 at 4.) Endo asserted that Purdue Pharma L.P. is a limited partnership, “none

of whose partners are citizens of Texas. Its partners are citizens of New York, Connecticut,

Delaware, Florida, the British Virgin Islands, and Jersey, Channel Islands.” (Doc. #1 at ¶12.) But

Endo provides no further information regarding the partners of any part of the ownership structure

of Purdue Pharma L.P. To determine the citizenship of a limited partnership, the court “need[s] to

know the name and citizenship(s) of its general and limited partners.” Guar. Nat'l Title Co. v.

J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir. 1996). Without information regarding each of the partners

throughout the chain of ownership of Purdue Pharma L.P., the Court cannot determine citizenship.

       In Meyerson v. Showboat Marina Casino P’Ship, the removing defendant described its

citizenship as “an Indiana general partnership whose partners/members are two additional Indiana

general partnership… Neither [defendant] nor any of its aforementioned constituent members are

citizens of the state of Michigan… [Defendant’s] citizenship is in no other state but Indiana.” 312

F.3d 318, 320 (7th Cir. 2002). The Seventh Circuit held that this was wholly insufficient because

“their statement does not tell us the identity and citizenship of the partners in the two entities that

own [Defendant]. Far from showing jurisdiction, this statement multiples the questions by

increasing from one to two the number of partnerships whose partners’ citizenship matters.” Id. at



PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 4
320-21. Endo provided an equally insufficient statement regarding the citizenship of Defendant

Purdue Pharma, L.P.

        Plaintiff does not have the burden of establishing complete diversity of citizenship. Endo,

as the removing party, does. Endo must prove the citizenship of every party, including all entities

in the ownership chain of Purdue Pharma L.P. It failed to do so, focusing instead on hearsay

evidence regarding only one component of what appears to be a large and complicated chain of

ownership. Stafford v. Mobil Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991); see also Powell v.

Abney, 83 F.R.D. 482, 487 (S.D.Tex. 1979) ("In invoking diversity jurisdiction, the plaintiff's

complaint must specifically allege each party's citizenship and these allegations must show that

the plaintiff and defendant are citizens of different states").

        Endo’s allegations of citizenship fell “manifestly short of distinctly and affirmatively

alleging … citizenship.” See Mullins v. TestAmerica, Inc., 300 F. App’x 259, 260 (5th Cir. 2008).

Endo failed to identify all partners or members in the ownership structure of Purdue Pharma, L.P.

Any ambiguities are construed against removal because the removal statute should be strictly

construed in favor of remand. Manguno, 276 F.3d at 723; see also Acuna v. Brown & Root,

Inc., 200 F.3d 335, 339 (5th Cir. 2000) ("doubts regarding whether removal jurisdiction is proper

should be resolved against federal jurisdiction").

        Because Endo failed to meet its burden of establishing complete diversity, the Court

“cannot presume the existence of federal jurisdiction” but instead “must presume that a suit lies

outside [the court’s] limited jurisdiction.” Howrey, 243 F.3d at 916, 919 (“Allstate must prove

that federal jurisdiction existed at the time of removal, or, at the very least, have alleged facts prior

to the entry of judgment in this case that establish federal subject-matter jurisdiction. Without the

presence of such facts in the record, a federal court does not have jurisdiction over the case.”).



PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 5
“Failure adequately to allege the basis for diversity jurisdiction mandates dismissal." Rankins v.

John McGowan Working Partners, Inc., 732 F. App'x 311, 312 (5th Cir. 2018) (quoting Stafford,

945 F.2d at 805).

       WHEREFORE, Plaintiff respectfully requests that Plaintiff’s Motion to Reconsider be

GRANTED, and this matter be remanded to the 152nd Judicial District Court of Harris County,

Texas for further proceedings in MDL No. 18-0358, In Re: Texas Opioid Litigation before Judge

Schaffer because Defendants have failed to prove complete diversity of citizenship.



Dated: March 4, 2019


                                             Respectfully submitted,




                                             By: /s/ David Greenstone
                                             SIMON GREENSTONE PANATIER, P.C.
                                             David Greenstone
                                             TX State Bar No. 24007271
                                             Jeffrey B. Simon
                                             TX State Bar No. 00788420
                                             1201 Elm Street, Suite 3400
                                             Dallas, Texas 75270
                                             Tel: (214) 276-7680
                                             Fax: (214) 276-7699
                                             jsimon@sgptrial.com
                                             dgreenstone@sgptrial.com

                                             ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 6
                                 CERTIFICATE OF SERVICE
       I hereby certify that on March 4, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

the CM/ECF participants registered to receive service in this MDL.


                                                /s/ Jeffrey B. Simon
                                                Jeffrey B. Simon




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 7
